                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

FLOYD WILLIAMS                                                             PLAINTIFF
ADC #139316

v.

                             Case No. 5:19-cv-00106 BSM

DAVID TAYLOR, et al.                                                    DEFENDANTS


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 32] has been received. After de novo review of the record, the

RD is adopted. Defendants’ motion for summary judgment [Doc. No. 25] is granted.

Defendants’ motion [Doc. No. 29] to deem statements of fact admitted is denied as moot.

      IT IS SO ORDERED this 4th day of October 2019.




                                                 UNITED STATES DISTRICT JUDGE
